office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b08 sseth postf-140614-12 uilc date date to theodore d setzer program manager foreign payments practice international business compliance large business international from john sweeney branch chief cc intl b08 subject time for providing documentation under sec_1_871-14 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether a withholding_agent that failed to withhold under sec_1441 on payments of interest to a nonresident_alien_individual is barred under sec_1_871-14 from subsequently obtaining the required_documentation to qualify the payments as portfolio_interest payments when i the nonresident_alien_individual did not file a u s tax_return nor pay any_tax for the year in which the payments were made or ii the nonresident_alien_individual filed a u s tax_return and paid tax unrelated to the interest payments for the year in which the payments were made conclusion the withholding_agent is not barred under sec_1_871-14 from obtaining the documentation when the nonresident_alien_individual has not filed a u s tax_return and has not paid any_tax for the year in which the interest payments were made however the withholding_agent may be required to provide additional proof of entitlement to a reduced_rate of withholding under sec_1_1441-1 to the extent that the reliability of the documentation is affected by the delay in obtaining the documentation postf-140614-12 the withholding_agent may be barred under sec_1_871-14 from obtaining the documentation when the nonresident_alien_individual has filed a u s tax_return and paid tax for the year in which the interest payments were made as the filing of the return and the payment of tax both cause the nonresident_alien individual’s period of limitations under sec_6511 to begin the withholding_agent has until the expiration of such period to obtain the required_documentation facts wa the withholding_agent is a financial_institution that is under examination for the ----- ------ taxable_year during ------ wa made payments of interest to nonresident_alien individuals a and b wa treated these payments as payments of portfolio_interest under sec_871 and thus did not withhold or deposit any_tax with respect to these payments see sec_1_1441-1 providing an exemption from withholding for portfolio_interest payments however wa did not have the required_documentation to support a claim for portfolio_interest at the time it made the interest payments see sec_1_871-14 providing requirements for when a withholding_agent is considered to have received the required statement for portfolio_interest exemption in ------ during an audit wa secured documentation it represents as sufficient for treating the payments made to a and b in ------ as portfolio_interest a did not file a u s tax_return or pay any_tax for the ------ taxable_year b timely filed a - ------ u s tax_return reporting taxable_income unrelated to the interest payments and paid the tax due on such income analysis sec_1441 and sec_1_1441-1 generally require a withholding_agent to withhold 30-percent of any payment of u s source fixed or determinable annual or periodical income made to a nonresident_alien_individual unless the withholding_agent can reliably associate the payment with documentation upon which it can rely to treat the payment as made to a payee that is a u_s_person or as made to a beneficial_owner that is a foreign_person entitled to a reduced_rate of withholding sec_1461 states that every person required to deduct and withhold any_tax under chapter_3 of the code is made liable for such tax sec_1_1441-1 provides that proof of a reduced_rate of withholding may be established after the date of payment on the basis of a valid withholding_certificate or documentary_evidence furnished after that date but states that additional proof may be required if it is determined that the delays in obtaining the withholding_certificate affect its reliability postf-140614-12 sec_1_1441-1 states that portfolio_interest described in sec_871 is exempt from withholding under sec_1441 provided that documentation establishing foreign status is furnished for interest on an obligation in_registered_form sec_871 provides that no tax shall be imposed in the case of portfolio_interest received by a nonresident_alien_individual from sources within the united_states sec_1_871-14 states that interest on a registered obligation qualifies as portfolio_interest if the withholding_certificate or documentary_evidence that must be provided is furnished before expiration of the beneficial owner’s period of limitation for claiming a refund of tax with respect to such interest sec_6511 states that the limitations_period for a taxpayer to claim a refund of tax is within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid sec_6513 provides that when tax is withheld at the source for purposes for chapter_3 the tax is deemed paid_by the recipient of the income on the last day prescribed for filing a return under sec_6012 at the time wa made the interest payments to a and b in ------ it did not have the required withholding_certificate or documentary_evidence documentation to qualify the payments as portfolio_interest payments thus these payments were not portfolio_interest payments and wa is liable under sec_1461 for the tax it was required to withhold unless it obtains the documentation within the period prescribed under sec_1_871-14 under that provision the documentation must have been furnished before the expiration of each beneficial owner’s period of limitation for claiming a refund of tax with respect to the interest a did not file a u s tax_return nor pay any_tax for the ------ taxable_year further because no tax was withheld on the interest payments to a no tax was deemed paid on them under sec_6513 thus a’s period of limitation under sec_6511 for claiming a refund of tax for such year cannot have started nor expired as a result wa is not barred under sec_1_871-14 from obtaining documentation in ----- ------ to support a claim that the interest payments made to a during ------ qualify as portfolio_interest however because wa received the documentation after the date of payment or any applicable grace period wa may be required under sec_1_1441-1 to provide additional proof to support its claim for a reduced_rate of withholding if wa is unable to obtain the appropriate documentation or provide additional proof required to qualify the interest payments to a as portfolio_interest or as otherwise eligible for a withholding_exemption wa is liable under sec_1461 for any deficiency in the amount withheld postf-140614-12 b timely filed a ------ u s tax_return reporting taxable_income unrelated to the interest_income and paid the tax due on such income because the filing of a tax_return and the payment of tax both cause the period of limitations under sec_6511 to begin wa is barred under sec_1_871-14 from obtaining documentation to support a claim of portfolio_interest with respect to the interest payments after the later of years from the time the return was filed or years from the time the tax was paid even if wa is able to obtain the documentation within this period of limitations wa may be required under sec_1_1441-1 to provide additional proof to support its claim for a reduced_rate of withholding if wa is unable to obtain the appropriate documentation within b’s period of limitations under sec_6511 or cannot provide the additional proof required under sec_1_1441-1 wa is liable under sec_1461 for any deficiency in the amount withheld please call subin seth at if you have any further questions this analysis is consistent with the example provided in sec_1_871-14 in which a withholding_agent a did not withhold on an interest payment made in to a foreign_corporation b despite not having valid documentation to associate with the payment b was required to file a income_tax return because it was engaged in the conduct_of_a_trade_or_business in the united_states b is assumed to have filed it sec_2001 income_tax return and its statute_of_limitations for that year expires on date the example concludes that if b has not provided the documentation to a on or before date and does not pay the tax a is liable for the tax even if b provides the documentation to a after date
